DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites a list of compounds for the polymer coating which includes graphene nano-platelets.  However, graphene nano-platelets are not a polymer.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 11-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kinlen (US 2019/0390037) in light of Wang et al. (US 6,228,922).
Claims 1-8 and 11:  Kinlen teaches a process of forming a conductive metal-polymer composite coated fiber (Abst.) comprising the steps of: providing a polyetheretherketone fiber substrate (¶ 0023); depositing a conductive metal coating on the fiber, such as copper (¶¶ 0022, 0040); and treating the surface of the metal coating with a polymer to form a metal-polymer composite (¶¶ 0042; 0024), the polymer including polyurethane (¶ 0024).
Kinlen teaches that the metal can be deposited by any suitable process (¶ 0040), but fails to teach a process of immersion, decomposition and reduction.  Wang teaches a process of forming a conductive metal coating on a polymer fiber, such as copper or silver (Abst.), wherein the coating is formed by immersing the fiber in an aqueous solution of silver nitrate (4:5-25) and thermally reducing (i.e. claimed decomposing) the solution to deposit silver on the fiber (Abst.; 3:15-23).   Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  MPEP § 2143. Thus, because Kinlen teaches that any suitable method may be used and because Wang teaches that such a suitable method is one wherein the metal solution is reduced onto the immersed fibers, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected this process as the process for depositing conductive metal onto the fibers of Kinlen with the predictable expectation of success.

Claims 12 and 13:  Wang further teaches that the deposition process involves pretreating the fibers with phosphoric acid (4:7-24).
Claim 14:  Kinlen/Wang fail to discuss whether the decomposition process is continuous.  However, it has been held that it is prima facie obvious to make a batch process continuous.  MPEP § 2144.04(V)(E).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the decomposition process continuous with the predictable expectation of success.
Claims 15, 16 and 19:  Wang teaches that the duration and conditions of the process (such as temperature) can be adjusted depending on the desired amount of silver to be deposited (3:56-65).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05(II)(A). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a contact duration of 3-12 or 45-55 seconds, a heating duration of 40-60 or 160-180 seconds and a temperature of 90-300˚C with the predictable expectation of success depending on the desired amount of silver to be deposited.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kinlen and Wang in light of Ishikawa et al. (US 2011/0031001).
Claim 9:  Wang teaches that the silver compound can be organic (3:15-23), but fails to teach using toluene as the solvent.  Ishikawa, however, teaches that toluene is a suitable solvent for organic silver precursors (¶¶ 0051, 0032-0033).  The simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected toluene as the solvent in modified Kinlen with the predictable expectation of success.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kinlen and Wang in light of Yang et al. (US 2013/0192423).
Claim 10:  Wang fails to teach that the metal solution includes one of the claimed additives.  However, Yang teaches a process of reducing silver precursors into silver and explains that the silver precursor solution should include silver nanoparticles as a seed to aid in reduction and formation of silver (¶ 0055).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included metal nanoparticles in the solution of modified Kinlen in order to aid in the formation of silver.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kinlen and Wang in light of Aisenbrey (US 2006/0289189).
Claim 17:  Wang fails to teach that the steps of depositing the metal are repeated.  Aisenbrey teaches a process of forming a metal coating on fibers (Abst.) and explains that the deposition steps can be repeated where multiple layers of the metal are desired (¶ 0045).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have repeated the deposition steps if multiple layers of silver were desired.
Claim 18:  Wang teaches that the duration and conditions of the process (such as temperature) can be adjusted depending on the desired amount of silver to be deposited (3:56-65).  Where the .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kinlen and Wang in light of Hart et al. (US 2008/0187648).
Claim 20:  Wang fails to discuss how the fibers are heated.  Hart teaches a process of forming a metal on a substrate (Abst.) and explains that one suitable means for heating the substrate is by maintaining conductive contact between a heat source and the substrate (¶ 0098).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have heated the fibers of modified Kinlen by maintaining conductive contact between the fibers and the heating element with the predictable expectation of success.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864.  The examiner can normally be reached on M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A VETERE/               Primary Examiner, Art Unit 1712